Citation Nr: 1742117	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  14-00 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an effective date prior to March 20, 2001 for the grant of entitlement to service connection for paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel






INTRODUCTION

The Veteran had active military service from November 1980 to November 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, that granted service connection for paranoid schizophrenia, with an effective date of March 20, 2001.  

In a December 2015 decision, the Board denied an earlier effective date for the grant of entitlement to service connection for paranoid schizophrenia.  The Veteran appealed that Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a March 2017 memorandum decision, the Court reversed that Board decision and granted an earlier effective date of September 14, 1992 for the grant of service connection for paranoid schizophrenia.

Given the Court's decision to assign an earlier effective date, the issue of the evaluation of paranoid schizophrenia from September 14, 1992 to March 19, 2001 has been raised and is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  38 C.F.R. § 19.9(b) (2016).


FINDING OF FACT

The Court has held that entitlement to an earlier effective date of September 14, 1992 for the grant of entitlement to service connection for paranoid schizophrenia has been established.


CONCLUSION OF LAW

The criteria for an earlier effective date of September 14, 1992 for the grant of entitlement to service connection for paranoid schizophrenia have been met.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2016).  
REASONS AND BASES FOR FINDING AND CONCLUSION

In its March 2017 memorandum decision, the Court reversed the Board's December 2015 decision and remanded the matter for the assignment of an earlier effective date of September 14, 1992 for the grant of entitlement to service connection for paranoid schizophrenia.  The Court also remanded the matter for the determination of the proper disability rating between September 14, 1992 and March 20, 2001.  Accordingly, the Veteran is entitled to an earlier effective date of September 14, 1992 for the grant of entitlement to service connection for paranoid schizophrenia.


ORDER

An earlier effective date of September 14, 1992 for the grant of entitlement to service connection for paranoid schizophrenia is granted, subject to the provisions governing the award of monetary benefits.



____________________________________________
KELLI A. KORDICH 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


